Citation Nr: 1440648	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1972.

This case initially came before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  Jurisdiction is otherwise with the Los Angeles, California Regional Office (RO).  In that decision, the RO, among other things, denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for low back disability.  The RO continued its denial of reopening in the August 2005 statement of the case (SOC).

The Veteran requested a hearing before a decision review officer (DRO) at the RO, but elected to instead appear at a January 2005 informal conference. 

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1997 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for low back disability and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1997 decision that denied the application to reopen the claim for entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the January 1997 decision is new and material and the claim for entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claim being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a January 1997 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The basis for the January 1997 was essentially that, although the Veteran had a current low back disability, there was no evidence that it was related to service.  The evidence since the January 1997 denial includes the Veteran's statement in his February 2004 notice of disagreement indicating that he was currently experiencing the same pain in his back as he had since falling off of a ladder in service, even though the RO had attributed the pain to a post service back injury.   The competent and credible lay statement relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Reopening of the claim for entitlement to service connection for low back disability is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for low back disability is granted.



REMAND

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83.

The Veteran has been diagnosed with a current low back disability and has offered competent, credible testimony that it is related to an in-service injury sustained in a fall from a ladder during basic training, a VA examination as to the etiology of his current low back disability is warranted.  That examination should also consider the Veteran's combat service and post service back injury. 

Accordingly, the claim for entitlement to service connection for low back disability is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his low back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current low back disorder is related to the Veteran's fall from a ladder or anything else in service, to include his combat service.  The examiner should also consider any post service back injury.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for low back disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


